       Case 8:21-cv-01738 Document 1 Filed 07/17/21 Page 1 of 9 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

KENDRA PIERCE,

             Plaintiff,

v.                                                    CASE NO.:

BODY SCULPT OF ORLANDO, LLC, d/b/a
SONO BELLO, a Florida Limited Liability
Company, and AESTHETIC PHYSICIANS,
P.C., d/b/a SONO BELLO, a Foreign Profit
Corporation,

         Defendants.
______________________________/

              COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, KENDRA PIERCE (“Plaintiff”), hereby sues the Defendants, BODY

SCULPT OF ORLANDO, LLC and AESTHETIC PHYSICIANS, P.C. (collectively

“Sono Bello” or “Defendants”), and alleges as follows:

      1.     This is an action for race discrimination and retaliation under the Civil

Rights Act 1866, 42 U.S.C. § 1981 (“Section 1981”).

                   JURISDICTION, VENUE AND PARTIES

      2.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §

1331 in that this case arises under federal law, specifically Section 1981.

      3.     Venue is proper in this Court because the unlawful discrimination and

retaliation giving rise to the claims herein occurred within this judicial district, and

Sono Bello is located in this judicial district; to wit, Sono Bello employed Plaintiff


                                   · LECHNER LAW ·
      Case 8:21-cv-01738 Document 1 Filed 07/17/21 Page 2 of 9 PageID 2




and terminated her employment at its medical facility located at 4410 W. Boy Scout

Blvd., Tampa, FL 33607.

      4.    Defendant Body Sculpt of Orlando, LLC is a Florida Limited Liability

Company with a principal place of business at 6900 Turkey Lake Rd., Ste. 1-4,

Orlando, FL 32819 and a registered agent listed as:

                             Michael Garrison
                       6900 Turkey Lake Rd., Ste. 1-4
                            Orlando, FL 32819

      5.    Defendant Aesthetic Physicians, P.C. is a Foreign Profit Corporation

with a principal place of business at 8525 E. Pinnacle Peak Rd., Suite 101,

Scottsdale, AZ 85255 and a registered agent listed as:

                       Business Filings Incorporated
                             515 E. Park Ave.
                          Tallahassee, FL 32301

                          GENERAL ALLEGATIONS

      6.    Plaintiff has complied with all conditions precedent to the filing of this

action.

      7.    Defendants jointly own and operate a medical practice branded as

“Sono Bello” which provides liposuction services at more than 60 locations

nationwide. Aesthetic Physicians, PC runs the medical operations while Body

Sculpt of Orlando, LLC (the Florida subsidiary of Body Sculpt International LLC)

provides management.

      8.    Defendants jointly controlled Plaintiff’s terms and conditions of

employment, were joint employers and a single integrated employer of Plaintiff,

                                         2
      Case 8:21-cv-01738 Document 1 Filed 07/17/21 Page 3 of 9 PageID 3




and will be referred to collectively as “Sono Bello.”

      9.     On June 2, 2021, Sono Bello President Michael J. Garrison announced

via email that all its offices would recognize Juneteenth, a federal holiday

commemorating the emancipation of African American slaves. The company

broadcast to all its locations a webinar featuring Jodi-Ann Burey, a writer and

activist whose self-proclaimed mission is “to disrupt ‘business as usual’ in order to

achieve social change.” Sono Bello’s corporate management instructed all centers

“to cater lunch from a black-owned restaurant in their area” for the event.

      10.    A Black employee in the Tampa office proposed that Sono Bello serve

fried chicken, collard greens and mac n’ cheese for Juneteenth. Fried chicken and

collard greens is an old mainstay in racist depictions of Black Americans, deriving

from the racist 1915 silent movie Birth of a Nation which portrayed a “shiftless”

Black elected official ostentatiously eating fried chicken on the floor of the South

Carolina legislature.

      11.    Sono Bello management approved and ratified the decision to serve

fried chicken, collard greens and mac n’ cheese for Juneteenth, thereby

perpetuating and subjecting its employees to racial stereotypes. Sono Bello,

following the direction of its President Mr. Garrison, then proceeded to select a

Black-owned vendor to cater fried chicken, collard greens and mac n’ cheese to the

employees for Juneteenth.

      12.    The Black employee was not disciplined for proposing to serve fried

chicken, collard greens and mac n’ cheese for Juneteenth. Rather, management

                                          3
      Case 8:21-cv-01738 Document 1 Filed 07/17/21 Page 4 of 9 PageID 4




praised her for her proposal.

      13.    Sono Bello’s approval and ratification of the proposal to serve fried

chicken, collard greens and mac n’ cheese for Juneteenth was highly insensitive

and racist. For example, IKEA recently was forced to issue a public apology after

a Juneteenth lunch menu was created “with the best of intentions, including

recommendations from Black co-workers,” which included fried chicken,

watermelon, mac n’ cheese, potato salad, collard greens, candied yams. The menu

immediately sparked outrage among employees with over 20 staff members calling

out from work in protest. IKEA responded: “We got it wrong and we sincerely

apologize. We are committed to educating ourselves and putting a process in place

that will allow us to thoughtfully honor Juneteenth in the future.”

https://people.com/food/ikea-apologizes-after-employees-protest-over-

juneteenth-menu-with-fried-chicken-and-watermelon/

      14.    Recognizing the racist connotations of Sono Bello’s approval and

ratification of the proposal to serve fried chicken, collard greens and mac n’ cheese

for Juneteenth, Plaintiff, a white employee, objected to this racism by proposing

that Sono Bello also serve watermelon. Like fried chicken, watermelon is often

associated with racist depictions of Black Americans.

      15.    The point Plaintiff was making through this proposal was that serving

fried chicken, collard greens and mac n’ cheese for Juneteenth is racist and

inappropriate in the workplace.

      16.    Plaintiff was not praised for her proposal. Instead, Sono Bello

                                          4
      Case 8:21-cv-01738 Document 1 Filed 07/17/21 Page 5 of 9 PageID 5




corporate management, including its Chief Human Resources Officer Tonsa Price-

Edwards (who is Black), immediately suspended her without pay and then

terminated her employment because they deemed her proposal “inappropriate.”

      17.      The only material distinction between the two employees and their

respective Juneteenth proposals was their race.           If the Black employee had

proposed serving watermelon along with fried chicken, collard greens and mac n’

cheese she would not have been fired or even disciplined in any way.

      18.      Plaintiff objected to Sono Bello’s racist approval and ratification of the

proposal to serve fried chicken, collard greens and mac n’ cheese for Juneteenth.

      19.      In addition, through her objection, Plaintiff also was objecting to Sono

Bello’s requirement that all centers “cater lunch from a black-owned restaurant in

their area.”

      20.      Section 1981 provides that “[a]ll persons … shall have the same right

… to make and enforce contracts, to sue, be parties, [and] give evidence … as is

enjoyed by white citizens.” 42 U. S. C. §1981. By awarding a contract to a vendor

because it is a “minority-owned business,” a company commits race discrimination

in violation of 42 U.S.C. §1981. Security & Data Tech., Inc., v. Sch. Dist. of

Philadelphia, 145 F. Supp. 3d 454 (E.D. Pa. 2015).

      21.      By awarding the Juneteenth catering contract (and all of the contracts

nationwide) to a “black-owned restaurant” solely because it was a “black-owned

restaurant” (indeed, only “black-owned restaurants” could be considered), Sono

Bello committed race discrimination in violation of 42 U.S.C. §1981.

                                            5
      Case 8:21-cv-01738 Document 1 Filed 07/17/21 Page 6 of 9 PageID 6




      22.    Plaintiff has been required to retain the undersigned counsel to

represent her in this action and is obligated to pay them a reasonable fee for their

services.

                                COUNT I
            Race Discrimination in Violation of 42 U.S.C. §1981
                           (Both Defendants)

      23.    Plaintiff hereby incorporates by reference the allegations contained in

Paragraphs 1 to 22 as if fully restated herein.

      24.    Sono Bello subjected Plaintiff        to disparate treatment      race

discrimination in violation of 42 U.S.C. §1981 by suspending her without pay and

terminating her employment for engaging in identical or substantially similar

conduct for which Black employees were not disciplined (indeed, for which they

were praised).

      25.    The above conduct by Sono Bello constitutes discrimination in

violation of Section 1981.

      26.    Sono Bello’s unlawful actions were intentional, willful, malicious

and/or done with reckless disregard for Plaintiff’s rights.

      27.    Plaintiff has suffered damages, including lost pay and benefits and

emotional distress, as a result of Sono Bello’s unlawful conduct.

      28.    As a proximate result of Sono Bello’s discrimination in violation of

Section 1981, Plaintiff has been denied employment opportunities providing

substantial compensation and benefits, thereby entitling her to injunctive and

equitable monetary relief; and has suffered anguish, humiliation, distress,

                                          6
      Case 8:21-cv-01738 Document 1 Filed 07/17/21 Page 7 of 9 PageID 7




inconvenience and loss of enjoyment of life because of Sono Bello’s actions, thereby

entitling her to compensatory damages.

      29.    Plaintiff requests relief as described in the Prayer for Relief below.

                                 COUNT II
                 Retaliation in Violation of 42 U.S.C. §1981
                             (Both Defendants)

      30.    Plaintiff hereby incorporates by reference the allegations contained in

Paragraphs 1 to 22 as if fully restated herein.

      31.    By objecting to Sono Bello violating 42 U.S.C. §1981 by awarding

catering contracts to “black-owned restaurants” based solely on race and to Sono

Bello’s racist approval and ratification of the proposal to serve fried chicken,

collard greens and mac n’ cheese for Juneteenth, Plaintiff engaged in statutorily

protected activity under 42 U.S.C. §1981.

      32.    Sono Bello deemed Plaintiff’s protected activity to be “inappropriate,”

suspended her without pay and terminated her employment expressly because of

her protected activity in violation of Section 1981.

      33.    By suspending Plaintiff without pay and terminating her employment

because of her protected activity, Sono Bello unlawfully retaliated against Plaintiff

in violation of Section 1981.

      34.    Sono Bello’s unlawful actions were intentional, willful, malicious

and/or done with reckless disregard for Plaintiff’s rights.

      35.    Plaintiff has suffered damages, including lost pay and benefits and

emotional distress, as a result of Sono Bello’s unlawful conduct.

                                          7
      Case 8:21-cv-01738 Document 1 Filed 07/17/21 Page 8 of 9 PageID 8




      36.   As a proximate result of Sono Bello’s retaliation in violation of Section

1981, Plaintiff has been denied employment opportunities providing substantial

compensation and benefits, thereby entitling her to injunctive and equitable

monetary relief; and has suffered anguish, humiliation, distress, inconvenience

and loss of enjoyment of life because of Sono Bello’s actions, thereby entitling her

to compensatory damages.

      37.   Plaintiff requests relief as described in the Prayer for Relief below.

                            PRAYER FOR RELIEF

      WHEREFORE, Plaintiff requests that this Court:

      1.    Enter a declaratory judgment that the practices complained of in this

complaint are unlawful and violate Section 1981;

      2.    Grant all injunctive relief necessary to bring Defendants into

compliance with the aforementioned laws;

      3.    Order Defendants to pay the wages, salary, employment benefits, and

other compensation denied or lost to Plaintiff to date by reason of Defendants’

unlawful actions, in amounts to be proven at trial;

      4.    Order Defendants to pay compensatory damages for Plaintiff’s

emotional pain and suffering, in an amount to be proven at trial;

      5.    Order Defendants to pay exemplary and punitive damages;

      6.    Order Defendants to pay attorneys’ fees and costs of the action;

      7.    Order Defendants to pay interest at the legal rate on such damages as

appropriate, including pre- and post-judgment interest; and

                                         8
      Case 8:21-cv-01738 Document 1 Filed 07/17/21 Page 9 of 9 PageID 9




      8.    Grant any further relief that the Court deems just and proper.

                            JURY TRIAL DEMAND

      Plaintiff demands trial by jury as to all issues.

Dated: July 18, 2021

                                       Respectfully submitted,

                                       /s/ Jay P. Lechner________
                                       LECHNER LAW
                                       Jay P. Lechner, Esq.
                                       Florida Bar No.: 0504351
                                       Jay P. Lechner, P.A.
                                       Fifth Third Center
                                       201 E. Kennedy Blvd., Suite 412
                                       Tampa, Florida 33602
                                       Telephone: (813) 842-7071
                                       jplechn@jaylechner.com
                                       shelley@jaylechner.com
                                       Attorneys for Plaintiff




                                          9
